Citation Nr: 0127571	
Decision Date: 12/20/01    Archive Date: 12/28/01

DOCKET NO.  98-14 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to an increased (compensable) rating for 
otitis media.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from April 1952 to 
May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
RO that, among other things, denied a claim of entitlement to 
an increased (compensable) rating for otitis media with 
hearing loss.  (The RO granted service connection for otitis 
media by rating action of October 1954 and a zero percent 
(noncompensable) rating has been in effect since May 1954).

Previously, this case was before the Board in May 2000 when 
it was remanded, in part, for additional development.  By 
rating action of March 2001, the RO recharacterized the issue 
and assigned separate ratings - a noncompensable rating for 
bilateral hearing loss under 38 C.F.R. § 4.87, Diagnostic 
Code 6100, and a noncompensable rating for otitis media under 
38 C.F.R. § 4.87, Diagnostic Code 6200.


FINDINGS OF FACT

1.  The veteran has a hearing acuity level corresponding to a 
numeric designation of I in his right ear and II in his left 
ear.

2.  The veteran's service-connected otitis media is not shown 
to have been suppurative or manifested by aural polyps.


CONCLUSIONS OF LAW

1.  An increased (compensable) rating for bilateral hearing 
loss is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.27, 4.85, 4.86, 4.87a (Diagnostic 
Code 6100) (1998); 38 C.F.R. §§ 4.1, 4.7, 4.27, 4.87 
(Diagnostic Code 6100) (2001).

2.  An increased (compensable) rating for otitis media is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.7, 4.27, 4.87a (Diagnostic Code 6200) (1998); 38 C.F.R. 
§§ 4.1, 4.7, 4.27, 4.85, 4.86, 4.87 (Diagnostic Code 6200) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern because it 
provides the most accurate picture of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Before specifically addressing the question of an increased 
rating, it should be pointed out that, during the course of 
the veteran's appeal, the criteria for rating hearing 
impairment and other diseases of the ear, including bilateral 
hearing loss and otitis media, were revised.  See 38 C.F.R. 
§ 4.86 (1999); 64 Fed. Reg. 25,202-25,210 (May 11, 1999).  
Amendments to those criteria became effective on June 10, 
1999, during the pendency of the veteran's appeal.  See 
Schedule for Rating Disabilities; Diseases of the Ear and 
Other Sense Organs, 64 Fed. Reg. 25,202 (1999) (codified at 
38 C.F.R. §§ 4.85, 4.86, 4.87 (2000)).  (The Board notes that 
the veteran was advised of the new criteria in a May 2000 
Board remand and an April 2001 supplemental statement of the 
case.)

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that, when the law controlling an issue changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, "the question 
arises as to which law now governs."  Id. at 311.  In that 
regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.

In the present case, the revised law pertaining to the 
evaluation of otitis media and defective hearing does not 
allow for retroactive application prior to June 10, 1999.  
When the new regulations were promulgated, the Secretary 
specifically indicated that June 10, 1999, was to be the 
effective date for the revisions.  See discussion, supra.  
Consequently, because it is clear from the amended 
regulations that they are not to be accorded retroactive 
effect, the law prevents the application, prior to June 10, 
1999, of the liberalizing law rule stated in Karnas.

Nevertheless, in order to give full consideration to the 
veteran's claims, the Board must review the claims under both 
the law in effect at the time that he filed his claims for an 
increased rating (the old criteria), and the law in effect 
currently (the new criteria).  This is true because, if the 
Board were to find that the veteran was entitled to a 
compensable rating under the old criteria for either service-
connected disability, an effective date earlier than June 10, 
1999, could be established for the award.  If, however, the 
Board were to find that the veteran was not entitled to a 
compensable rating under the old criteria for either service-
connected disability, but that he was under the new criteria, 
the effective date of any award could be no earlier than the 
effective date of the new revisions.  See 38 U.S.C.A. 
§ 5110(g) (West 1991) ("where compensation . . . is . . . 
increased pursuant to any Act or administrative issue, the 
effective date of such award or increase . . . shall not be 
earlier than the effective date of the Act or administrative 
issue.").  See also VAOPGCPREC 3-2000 (April 10, 2000).

Bilateral Hearing Loss

The veteran's service-connected bilateral hearing loss is 
currently evaluated as noncompensably disabling under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  
As noted above, during the course of the veteran's appeal, 
the criteria for rating hearing impairment and other diseases 
of the ear were revised.  (The new criteria have been in 
effect since June 10, 1999.)  64 Fed. Reg. 25,202-25,210 
(1999) (May 11, 1999).  

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria); 38 C.F.R. 
§ 4.85 (1998); 38 C.F.R. § 4.85 (2001).

The criteria in effect both before and after the change 
establish eleven auditory acuity levels designated from I to 
XI.  Whether viewing the old or new criteria, Tables VI and 
VII as set forth following 38 C.F.R. § 4.85 are used to 
calculate the rating to be assigned.  38 C.F.R. § 4.85 
(1998); 38 C.F.R. § 4.85 (2001).  (These tables did not 
change.  64 Fed. Reg. 25,202-25,210.)  In instances where, 
because of language difficulties, the Chief of the Audiology 
Clinic certifies that the use of both puretone averages and 
speech discrimination scores is inappropriate, Table VIa of 
38 C.F.R. § 4.85 is to be used to assign a rating based on 
puretone averages.  38 C.F.R. § 4.85(c) (1998); 38 C.F.R. 
§ 4.85(c) (2001).  The Board has compared the previous 
versions of Table VI and Table VII with the new versions of 
these tables, and finds that there has been no discernable 
change in them.  Furthermore, the revisions in the language 
in 38 C.F.R. § 4.85 do not change the method by which Tables 
VI and VII are interpreted, but only describe, in greater 
detail, how they are applied.  Additionally, as discussed 
below, the language added by 38 C.F.R. § 4.86 (2001) for 
exceptional patterns of hearing impairment do not apply in 
the veteran's case because the evidence does not show that he 
has puretone thresholds at each of the four specified 
frequencies of 55 decibels or more, and he does not have a 
reading of 70 decibels or more at 2,000 Hz.  38 C.F.R. § 4.86 
(2001).  Consequently, the Board notes that neither set of 
rating criteria is more favorable to the veteran's claim.

(Under the criteria that became effective in June 1999, when 
the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hz, and 70 decibels or more at 
2,000 Hz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. 
§ 4.86(b).)

As noted in the Board's May 2000 remand, VA audiological and 
ear disease examinations were conducted in August 1998, prior 
to the effective date of the noted regulatory changes.  Also, 
the August 1998 VA ear disease examination reflected that the 
increased severity of the veteran's right ear hearing loss, 
which had been noted to be profound, was attributable to a 
post-service acoustic neuroma and that it was reasonable to 
expect that the veteran would have had a symmetrical, 
bilateral neural sensory hearing loss secondary to his noise 
exposure.  However, this examiner did not provide a definite 
opinion as to the actual extent of the veteran's right ear 
hearing loss, aside from the loss attributable to the 
acoustic neuroma.  This opinion was needed to determine 
whether the veteran's service-connected right ear hearing 
loss fell into either of the "exceptional patterns" noted in 
38 C.F.R. § 4.86 (2001).  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (when it is not possible to separate the 
effects of a nonservice-connected condition from those of a 
service-connected condition, reasonable doubt should be 
resolved in the claimant's favor with regard to the question 
of whether certain signs and symptoms can be attributed to 
the service-connected condition); see also Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Consequently, given this 
incomplete examination, among the actions sought by the Board 
in its May 2000 remand was a VA examination for purposes of 
assessing the degree of hearing impairment experienced by the 
veteran.  

Pursuant to the Board's May 2000 remand, VA examinations were 
conducted. Audiometric testing conducted in August 2000 
revealed puretone thresholds of 40, 30, 60, and 60 decibels 
in the left ear, at 1000, 2000, 3000, and 4000 Hz, 
respectively.  Speech recognition ability was 88 percent in 
the left ear.  Without designating which portion of right ear 
hearing loss was attributed to post-service acoustic neuroma, 
audiometric testing revealed puretone thresholds of 105 
decibels in the right ear, at 1000, 2000, 3000, and 4000 Hz, 
respectively.  Speech recognition ability was 0 percent in 
the right ear.  Subsequently, another August 2000 VA 
examination was conducted and that examiner opined that 
audiometric testing revealed puretone thresholds of 40 
decibels in the right ear, at 1000, 2000, 3000, and 4000 Hz, 
respectively.  These results reflected the portion of the 
veteran's service-connected right ear hearing loss that was 
attributed to service-connected disability rather than to 
post-service acoustic neuroma.  Specifically, that examiner 
attributed 65 decibels at 1000 to 4000 Hz with 0 percent 
discrimination to the right ear hearing loss which was 
secondary to post-service acoustic neuroma.  The Board finds 
that this examination and opinion which included a review of 
the veteran's record to be persuasive and sufficient to 
distinguish the degree of hearing loss that is part of the 
service-connected disability for rating purposes.  

Applying these test results to 38 C.F.R. § 4.85, Table VI 
(1998), the veteran has a numeric designation of I for the 
right ear and a numeric designation of II for the left ear, 
resulting in a finding that an increase in the currently 
assigned noncompensable rating is not warranted.  The same 
results are obtained by applying the results to 38 C.F.R. 
§ 4.85, Table VI, Table VII (2001).  Additionally, as is 
apparent from the results set out above, considering the 
portion of right ear hearing loss that was attributed to 
service-connected disability, the veteran did not have 
thresholds of 55 or greater in each of the specified 
frequencies, and did not have thresholds of 70 decibels or 
more at 2,000 Hz.  Consequently, 38 C.F.R. § 4.86 (2001) is 
not for application.  Moreover, no examiner has indicated 
that use of speech discrimination scores is inappropriate 
because of language difficulties.  38 C.F.R. § 4.85(c) 
(1998); 38 C.F.R. § 4.85(c) (2001).

As explained above, the evidence reflects that, for VA rating 
purposes, the veteran has level II hearing in the left ear 
and level I hearing in the right ear.  The point where these 
hearing levels intersect on Table VII results in a 
noncompensable rating.  Under these circumstances, the 
veteran is not entitled to an increased (compensable) rating 
for bilateral hearing loss under either the old or new 
criteria.  As the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt rule is not 
applicable; therefore, the claim must be denied.  38 U.S.C.A. 
§ 5107(b)(West 1991 & Supp. 2001)

Otitis Media

The veteran's service-connected otitis media is currently 
evaluated as noncompensably disabling under the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6200.   The Board notes 
that the new criteria for rating otitis media are more 
favorable than the old.  

Under the old criteria in effect prior to June 10, 1999, for 
Diagnostic Code 6200, a 10 percent disability rating, which 
was the maximum allowed, was awarded for chronic suppurative 
otitis media, during the continuance of the suppurative 
process.  Any rating was to be combined with ratings for loss 
of hearing.  Id.  

Under the new criteria, effective June 10, 1999, a 10 percent 
disability rating, which is the maximum allowed, is awarded 
for chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination), during suppuration, or 
with aural polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200 
(2001).  Evaluations of hearing impairment, and complications 
such as labyrinthitis, tinnitus, facial nerve paralysis, or 
bone loss of the skull, are to be done separately.  Id.  

An August 1997 VA audio-ear disease examination report 
reflects that the veteran did not have any active infection.  
An August 1998 VA ear disease examination report reflects 
that there was no active ear disease present or infection of 
the middle and inner ear.  The diagnoses included history of 
recurrent otitis media on the left.  The examiner opined that 
the veteran's acoustic neuroma was not related to a history 
of chronic otitis, hearing loss, or acoustic trauma in 
service.  The examiner further opined that it was reasonable 
to expect that the veteran would have had a symmetrical, 
bilateral neural sensory hearing loss secondary to his noise 
exposure, and that the increased severity of the loss in the 
right ear was secondary to the presence of an acoustic 
neuroma and its subsequent surgical removal.  Finally, the 
examiner opined that the documented etiology of an acoustic 
neuroma did not include a history of chronic otitis, noise 
exposure, or trauma. 

A VA ear disease examination was conducted in August 2000.  
At the examination, the veteran complained of intermittent 
clear otorrhea for which he used antibiotic eardrops.  He 
further reported that once he started the eardrops, the ear 
drainage resolved.  He also reported occasional otalgia 
usually in association with clear drainage.  It was noted 
that the veteran did not have aural fullness.  Examination of 
the right ear revealed that the auricle had no deformity.  
The right external auditory canal had slight erythema, but no 
scaling or discharge.  The left auricle was normal in shape.  
The left external auditory canal was clean.  The impressions 
included tinnitus, left-sided hearing loss, right-sided 
hearing loss, and dizziness.  The examiner opined that the 
veteran did not have any history of or evidence of otitis 
media.  The examiner opined that there did not appear to be 
any disease process that could be corrected by surgical or 
medical therapy.

The foregoing evidence shows that the veteran's service-
connected otitis media was neither suppurative nor manifested 
by aural polyps.  Although the veteran had reported 
intermittent draining, there was no objective evidence 
showing chronic suppuration on objective examination and no 
evidence has been submitted or identified that shows active 
pathology to support a compensable rating.  Under these 
circumstances, there is no basis upon which to assign a 
compensable rating for otitis media because the otitis media 
was not shown to be suppurative or manifested by aural 
polyps.  Moreover, because the evidence shows that the 
criteria for a compensable rating for bilateral hearing loss 
have not been met, the veteran's rating for otitis media 
cannot be further increased on that basis under the old 
criteria.  Consequently, the veteran is not entitled to an 
increased (compensable) rating for otitis media under either 
the old or new criteria.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule is not applicable; therefore, the claim must be 
denied.  

In deciding these claims, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2001), which became effective 
during the pendency of this appeal.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001); see also Holliday v. Principi, 14 Vet. 
App. 280 (2001).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claims.  The Board finds that further action by the 
RO in accordance with the VCAA is not necessary in this case.  
This so because the requirements of the law have been 
satisfied.  The veteran and his representative were notified 
in a letter from the RO, dated in April 2001, of the changes 
brought about by VCAA and of the evidence necessary to 
substantiate the claims, and he was given the opportunity to 
submit additional evidence.  The Board concludes that the RO 
has taken all action necessary to assist in the development 
of these claims and there is no indication that additional 
evidence exists which would potentially affect the outcome of 
these claims.  Moreover, the veteran indicated in a response 
to the RO letter, received in June 2001, that he did not have 
any more evidence.  Additionally, the veteran has been 
afforded multiple examinations in connection with the current 
appeal.  Thus, in the circumstances of this case, another 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development of the claims and further 
expending of VA's resources are not warranted.


ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.

An increased (compensable) rating for otitis media is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

